Citation Nr: 1234080	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for left clavicle fracture residuals with acromioclavicular degenerative arthritis and rotator cuff tendinopathy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied a rating in excess of 30 percent for left clavicle fracture residuals with acromioclavicular degenerative arthritis and rotator cuff tendinopathy.

In June 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's left shoulder disability is manifested by limitation of arm motion without dislocation, nonunion or loose union, impairment of the humerous, or ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for left clavicle fracture residuals with acromioclavicular degenerative arthritis and rotator cuff tendinopathy are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate I, Diagnostic Code 5201 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2009 letter.  The Veteran was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability-rating and effective-date elements of the claims, by the February 2009 letter.
The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided a proper VA examination in September 2011, with an addendum in April 2012, to evaluate his left shoulder disability.

Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, the Veteran was provided a VA examination.  The RO also obtained treatment records from March 2009 to the present, from the Union Grove Wisconsin VA clinic.  The RO also attempted to obtain the requested records from the Social Security Administration (SSA).  However, a September 2011 response from the SSA indicated that there were medical records available for the Veteran.  In December 2011, the RO issued a Formal Finding of Unavailability with regard to the SSA records.  Therefore, the Board finds that VA has complied with the December 2010 remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

With respect to disabilities involving the musculoskeletal system, the Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2011).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2011).  It is the intention of the VA Schedule for Rating Disabilities (Rating Schedule) to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  See 38 C.F.R. § 4.59 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran's left shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of the arm.  A 20 percent rating is assigned for limitation of motion at shoulder level on the major or minor side.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level on the major side; and a 20 percent rating is assigned for limitation of motion to midway between side and shoulder level on the minor side.  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side; and a 30 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the minor side. 

Evidence of record shows that the Veteran is left-handed; thus, his left shoulder is considered the major side.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. § 4.71a, Plate I.

In March 1986 rating decision, the RO granted service connection for residuals of a left clavicle fracture, with a noncompensable evaluation, effective January 15, 1986.
In an October 1996 rating decision, the RO granted an increased rating of 10 percent for the service-connected left clavicle fracture, effective July 31, 1996.

In an April 2003 rating decision, the RO granted an increased rating of 20 percent for the service-connected left clavicle fracture, effective January 27, 2003.

In an August 2004 rating decision, the RO found that the April 2003 rating decision was clearly and unmistakably erroneous in failing to account for the Veteran's left hand dominance when assigning the higher evaluation.  As such, the RO granted a 30 percent rating for the service-connected left clavicle fracture, effective January 27, 2003.

In January 2009, the Veteran filed his most recent claim for an increased rating for the service-connected left shoulder disability.  In response to his claim, he was afforded a VA examinations in February 2009 and January 2010.  However, in the June 2011 remand, the Board found that these examinations were inadequate, in that the degree and extent to which the Veteran experienced additional loss of function of the left shoulder due to pain, weakness, excess fatigability, and incoordination, to include with repeated used during flare-ups, was not adequately evaluated, in accordance with DeLuca v. Brown.  

In accordance with the June 2011 remand, the Veteran was afforded his most recent VA examination in September 2011.  

The examiner noted that the Veteran sustained a left clavicle fracture in the military that went on to heal uneventfully, without any residual deformity and/or malunion or nonunion.  He also noted that the Veteran had developed left shoulder AC joint arthritis with rotator cuff tendinopathy.
Physical examination of the shoulder showed no sign of any nonunion or malunion with palpation over the clavicle.  There was also no sign of any fibrous union, false joint, and no loss of humeral head or flail shoulder.  He complained of pain to the acromioclavicular joint to palpation, but there was no winging of the scapula, and no sign of any heat, redness or swelling of the left shoulder.  Rotator cuff strength was 4+/5.  He had a positive cross-arm test and positive Hawkins.  

Range of motion of the left shoulder revealed forward flexion to 100 degrees, with pain at 90 degrees; extension to 30 degrees, with pain at 10 degrees; internal rotation to 60 degrees, with pain at 40 degrees; external rotation to 70 degrees, with pain at 30 degrees.  After three repetitive attempts at flexion, extension, internal and external rotation, there was increased pain after one attempt, but no change in weakness, incoordination or lack of endurance.  In an April 2012 addendum, the examiner reported that on VA examination in September 2011, the Veteran demonstrated abduction of the left shoulder to 155 degrees, with pain at that level, which reoccurred with all three repetitions of motion.  There was no weakness, fatigue, or incoordination noted after three repetitions.

X-rays of the left shoulder revealed acromioclavicular joint arthritis.  There was no change in the height of the humeral head or the subacromial space, and no sign of clavicle malunion.

The examiner opined that radiographic findings showed no interval change.  He also concluded that there was no sign of any worsening of the acromioclavicular joint arthritis, and the Veteran's physical findings did not support the subjective level of pain that he reported.

The evidence does not show limitation of left arm motion to midway between the side and shoulder level or to 25 degrees from the side.  In this regard, as noted above, on VA examination in September 2011, the Veteran demonstrated forward flexion to at least 90 degrees and external rotation to at least 30 degrees, before experiencing pain, as well as abduction to 155 degrees.  Accordingly, a rating in excess of 30 percent is not warranted under Diagnostic Code 5201.

The Board also notes that VA outpatient treatment records show that the Veteran complained of pain, decreased mobility and weakness, related to his left shoulder disability.  He also reported that he required help with meal preparation, bathing and dressing due to his left shoulder disability.  See outpatient treatment records from the VA Medical Center in Milwaukee, Wisconsin, and the Union Grove VA clinic.  On examination in September 2011, the Veteran complained of left shoulder pain at a level 8 on a scale of 0 to 10, with flare-ups occurring daily, requiring the use of Vicodin.  However, he also reported that he was not receiving any therapy or seeing a physician for his left shoulder.  He also denied the use of orthotics, a sling or a brace, and noted that he had not had any injections into the shoulder.  He was living independently, and the examiner noted that the disability did not affect his employment because he was not working.  The Board also notes that VA treatment records show that the Veteran required assistance with activities of daily living, due in part to his vision impairment.  Furthermore, on physical examination in September 2011, the Veteran was able to get his left hand to his face, mouth, and top of the head, and he admitted to being able to wash his face.  He was also able to get the left hand to behind his head, and was able to reach the left hand into his left hip pocket.  The examiner also noted that the Veteran was able to actively get a button-down shirt on his torso and take his shirt off on his own.  Furthermore, the examiner noted that although the Veteran experienced pain on motion and increased pain on repetition, there was no change in weakness, fatigue, incoordination or lack of endurance on repetitive motion.  Accordingly, the Board finds that a rating in excess of 30 percent is also not warranted under DeLuca v. Brown.

The Veteran has not reported dislocation during the current appeal period and this symptom has not been shown in the clinical or examination record.  In fact, on examination in September 2011, the examiner noted that there was no sign of any nonunion or malunion of the left shoulder with palpation of the clavicle.  Furthermore, the examiner noted that there was no sign of any fibrous union, false joint, loss of humeral head, or flail shoulder.  The Veteran retains significant shoulder motion which means that there is no ankylosis.  The evidence is, therefore, against the grant of an increased rating on the basis of dislocation, nonunion or malunion, or impairment of the humerus, under Diagnostic Codes 5200-5203 (2011).
The Board also notes that as there was no evidence on VA examination in September 2011 or elsewhere in the record of a muscle injury to the left shoulder, consideration of a higher rating under Diagnostic Codes 5301 and 5302 is not warranted.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by limitation of motion, pain, and weakness.  This symptomatology is contemplated by the rating criteria which have been applied in this case.  

The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2002).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

As there has been no allegation or evidence of unemployability attributable to the Veteran's service-connected left shoulder disability, the Board finds that further consideration of entitlement to a TDIU is not required.

ORDER

An increased rating for left clavicle fracture residuals with acromioclavicular degenerative arthritis and rotator cuff tendinopathy is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


